Citation Nr: 0604750	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of right knee, supracondylar, currently rated as 20 
percent disabling.

2.  Entitlement to a temporary total disability rating for 
right knee disability based on hospitalization.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to January 
1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for his service-connected right knee disability and to a 
temporary total disability rating for the right knee 
disability based on hospitalization.

The Board notes that the RO's August 1998 rating decision and 
November 1998 Statement of the Case erroneously listed the 
veteran's service-connected right knee disability as 
currently being rated as 10 percent disabling.  It is rated 
as 20 percent disabling and has been so since his initial 
grant of entitlement to service connection in January 1978.

In January 2001, the Board remanded the case for additional 
development.  Subsequently, a December 2002 rating action 
continued the prior denials.

In a February 2003 rating decision, the Board denied the 
veteran's claim for an increased evaluation for his service 
connected right knee disability.  The veteran appealed to the 
Court.  In August 2003, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") issued an 
Order which vacated the February 2003 Board decision and 
remanded the case to the Board for proceedings consistent 
with the Secretary's Motion for Remand.

Also in February 2003, the Board undertook additional 
development with respect to the issue of entitlement to a 
temporary total disability rating for right knee disability 
based on hospitalization.  

In March 2004, the Board remanded both issues on appeal for 
additional development.  Subsequently, a September 2005 
rating action again continued the prior denials.  The case is 
again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected residuals of fracture of 
right knee, supracondylar, are manifested by no more than 
moderate knee disability (including functional impairment), 
with slight limitation of flexion and leg length discrepancy 
of less than one inch.

3.  It is not shown that the veteran's March 10, 1998 to 
March 31, 1998, and April 23, 1998, to May 7, 1998, VA 
hospital admissions were for the treatment of a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of fracture of right knee, supracondylar, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Codes 5255, 5257, 5260, 5261, 5275 (2005).

2.  The criteria for entitlement to a temporary total rating 
based on the receipt of hospital treatment for a service-
connected disability for a period in excess of 21 days have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.29 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In August 2002, March 2004, and October 2004 letters, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  The letters 
specifically notified the veteran of the evidence necessary 
to substantiate his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 1998, as well as supplemental statements of 
the case (SSOCs) in August 2002, December 2002, and September 
2005, in which the appellant and his representative were 
advised of all the pertinent laws and regulations regarding 
his claims.  The Board therefore believes that appropriate 
notice has been given in this case.  These SSOCs included the 
full text of 38 C.F.R. § 3.159.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in August 1998, however complying notice was 
subsequently provided, and the case was readjudicated and the 
most recent SSOC was issued after the complying letters were 
provided.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The 
October 2004 letter specifically requested that he send to VA 
any evidence in his possession that pertains to his claim.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in again 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

VA outpatient and hospitalization records have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran was provided with VA 
examinations in May 2001, October 2002, November 2004, and 
December 2004.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Right Knee Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2005).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The service medical records show that the veteran suffered a 
fracture of his distal right femur and had an open reduction 
and internal fixation in August 1977.  He had further surgery 
in August 1978, following his separation from service.  
Service connection was granted in December 1978 for fracture, 
supracondylar, right knee, and a 20 percent evaluation was 
assigned from January 1978.  The 20 percent evaluation has 
been continued in subsequent rating actions.  The veteran 
contends that he is entitled to a higher evaluation.

(In this regard, the Board again notes that the RO's August 
1998 rating decision and November 1998 Statement of the Case 
erroneously listed the veteran's service-connected right knee 
disability as currently being rated as 10 percent disabling, 
rather than the 20 percent disabling that has actually been 
in effect since his initial grant of entitlement to service 
connection.)

The service-connected disability is evaluated under code 
5255.  The current 20 percent evaluation contemplates 
malunion of the femur with moderate knee disability. A 30 
percent evaluation would require evidence of marked knee 
disability.  38 C.F.R. Part 4, Code 5255 (2005).

A VA examination was conducted in May 2001.  The veteran 
reported that his right knee buckled, popped, and fatigued.  
He reported severe pain and swelling.  He used Naprosyn and 
Tylenol.  Walking was a precipitating factor in his pain, but 
he also experienced spontaneous onset of severe knee pain.  
He used no crutches, cane, corrective shoes or brace.  On 
examination, the veteran had a normal gait.  His right knee 
flexed to 125 degrees as compared to 135 degrees for the left 
knee.  Extension was to zero degrees bilaterally.  There was 
one-half inch quadriceps atrophy on the right. Right knee 
circumference was 12-3/4 inches, and left was 12-1/4 inches.  
There was no joint effusion or swelling.  There was no 
tenderness, and no masses anteriorly or posteriorly.  No 
instability was noted.  Pivot shift test was negative.  
Anterior and posterior drawer signs were negative.  The left 
lower extremity was one-eighth inch longer than the right.  
X-rays of the right knee showed normal joint anatomy.  There 
was some disruption of the lower femur where the fracture and 
internal fixation were located.  There was evidence of a 
"shell casing" in the adjuxta-position to the femur, but not 
with any osseus structure.  By way of diagnosis, the examiner 
stated that the veteran demonstrated no findings of the right 
knee which would in any way affect his employability.  He had 
no signs of ankylosis, subluxation, instability or limitation 
of motion except to a minor degree in flexion.  The examiner 
was unable to explain his veteran's multiple symptomatology 
on the basis of the examination.

A VA examination was conducted in October 2002.  The veteran 
claimed that he used a knee brace issued in February or March 
2002, but the examiner stated that there was no evidence in 
the records to support that.  The veteran reported constant 
leg pain.  He stated that he occasionally took Tylenol, and 
that his knee buckled sometimes.  On examination, the veteran 
wore a right knee jointed brace.  He had tenderness in the 
joint line.  There was no redness, heat, effusion, 
instability, or guarding of movement.  Right knee flexion was 
to 125 degrees as compared to 135 degrees for the left knee.  
Extension was to zero degrees bilaterally.  Lachman's, 
McMurray's and drawer signs were all negative.  The veteran 
could do a full squat, and walk short distances without his 
brace.  Patellar reflexes were 1+ and symmetrical.  Leg 
length was symmetrical.  X-rays were unremarkable except for 
an old fracture of the right distal femur.  The diagnosis was 
chronic intermittent right knee pain with mild-moderate 
functional impairment and old healed fracture of distal femur 
with no instability noted.

At his November 2004 VA examination, the veteran reported 
constant right knee pain accompanied by swelling.  He 
generally used Naprosyn, but was currently not using any 
medication.  The veteran stated that he used a brace on a 
regular basis, however no hardware or prosthesis was on his 
knee at the time of the examination.  He reported that he was 
generally unable to do chores such as mowing the lawn.  On 
examination, the right knee showed no erythema, inflammation, 
or effusion.  The examiner noted tenderness on palpation and 
pain with movement of the knee.  Right knee range of motion 
was from zero to 160 degrees with pain noted.  The veteran 
was unable to do the McMurray's maneuver for joint stability, 
and he would not undertake repetitive motion testing.  X-rays 
showed mild degenerative joint disease and old fracture of 
the distal femur.  The examiner noted moderate to severe 
functional loss of range of motion, due to pain.

On a December 2004 VA examination, the veteran reported right 
knee pain radiating to the hip, with flare-ups three to four 
times per week that left him unable to sleep through the 
night.  The veteran reported no relief with medication.  He 
was able to walk 100 yards.  The veteran stated that he had 
not worked in 26 years due to his knee pain.  On examination, 
the veteran walked with an affected gait favoring his right 
leg.  However, the examiner noted that when the veteran felt 
unobserved, his gait, while not totally normal, was much 
improved.  Right quadriceps circumference was 15and 1/2 inches; 
left was 15 inches.  The examiner noted no deformity, joint 
effusion, or joint laxity, and stated that there appeared to 
be no true loss of function after repetitive motion due to 
fatigue, weakness, pain, or lack of endurance.  X-rays showed 
minimal irregularities of the distal third of the right 
femur, consistent with the site of an old fracture.  The 
examiner noted complete and total healing and excellent 
position and alignment.  He stated that the veteran was 
experiencing a moderate disability from a healed fracture of 
the right femur, and that it was "difficult to explain the 
veteran's inability to be gainfully employed since 1978 based 
on this injury."

The medical evidence does not demonstrate the marked knee 
disability necessary for an increased evaluation under code 
5255.  38 C.F.R. Part 4, Code 5255 (2005).  In fact, the 
examiners noted minimal objective findings, essentially 
limited to slight limitation of flexion of the knee, small 
quadriceps atrophy, and joint line tenderness.  Importantly, 
he had no signs of ankylosis, subluxation, redness, heat, 
effusion, instability or limitation of motion except to a 
minor degree in flexion.  The Board has considered the 
possibility of assigning a higher evaluation based upon 
shortening of the lower extremity under code 5275; however, a 
30 percent evaluation under that section requires two and 
one-half to three inch shortening, and the veteran's leg 
length discrepancy measured on the May 2001 VA examination 
was only one-eighth inch (ratings for leg length shortening 
can not be combined with ratings for fracture or faulty union 
of the same extremity).  38 C.F.R. Part 4, Code 5275 and Note 
(2005).

A 30 percent evaluation under code 5257 requires a severe 
level of subluxation or instability, and the examination 
findings showed neither subluxation nor instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2005).

The veteran is also not entitled to a higher rating under 
codes 5260 or 5261 since leg flexion has not been shown to be 
limited to 15 degrees or less, and leg extension has not been 
limited to 20 degrees or more.  38 C.F.R. Part 4, Diagnostic 
Codes 5261, 5262 (2005).

The 2002 VA examiner noted mild-moderate functional 
impairment due to the service-connected disability, and the 
November 2004 VA examiner noted moderate to severe functional 
impairment of range of motion due to pain.  However, given 
the minimal objective findings noted above, and the December 
2004 VA examiner's opinion that the veteran experiences only 
moderate disability, the Board finds that this functional 
impairment is adequately compensated by the currently 
assigned 20 percent evaluation, since without such impairment 
the findings as described would not support the finding of 
moderate knee disability contemplated by the current rating 
under code 5255.  In other words, the current rating has 
already taken into account the veteran's functional 
impairment, and there is no basis for additional compensation 
in the record.  See DeLuca, supra.

Accordingly, the Board has determined that the veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected residuals of fracture of right knee, 
supracondylar.  As the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2005).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his right knee disability and 
there is no objective evidence of marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.

Temporary Total Rating

The veteran contends that he is entitled to temporary total 
ratings based on VA hospitalizations from March 10, 1998, to 
March 31, 1998, and from April 23, 1998, to May 7, 1998.  The 
Board notes that the veteran's only service connected 
disability is residuals of fracture of right knee, 
supracondylar, rated as 20 percent disabling.

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2005). 

Based upon the evidence of record, the Board finds the 
evidence does not show that the veteran required hospital 
treatment in March 1998 for a service-connected disability 
for a period in excess of 21 days.  The evidence demonstrates 
his 21 day hospital treatment in March 1998 was for the 
nonservice-connected paranoid schizophrenia.  Additionally, 
the hospitalization in April and May 1998 lasted only 14 
days, and was for treatment of polysubstance abuse with mood 
disorder.  As such, the veteran's claim must fail.  While the 
service-connected right knee may have been treated during the 
hospital stays, there is no showing that treatment of the 
right knee was required for a 21 day period during either 
hospitalization.  As noted, prerequisite for a temporary 
total rating, pursuant to 38 C.F.R. § 4.29, the service-
connected disability must require hospital treatment in a VA 
or approved hospital for a period in excess of 21 days.  
Because the veteran does not satisfy this requirement, his 
claim is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


